UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1210


RICHARD LEE BAGBY,

                Plaintiff – Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:09-cv-00547-RLW)


Submitted:   June 17, 2010                       Decided:   June 24, 2010


Before MOTZ and      KING,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Lee Bagby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard Lee Bagby appeals the district court’s order

dismissing his complaint for failure to pay the statutory filing

fee. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   Bagby v. Commonwealth of Virginia, No. 3:09-cv-00547-RLW

(E.D. Va. Feb. 2, 2010).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    2